Case: 7:20-cv-00068-REW-CJS Doc #: 16 Filed: 06/26/20 Page: 1 of 11 - Page ID#: 109




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE

    LONNIE MICHAEL RATLIFF,                       )
                                                  )
          Plaintiff,                              )
                                                  )         No. 7:20-CV-68-REW
    v.                                            )
                                                  )
    LOWE’S HOME IMPROVEMENT,                      )          OPINION & ORDER
    LLC, et al.,                                  )
                                                  )
           Defendants.                            )

                                       *** *** *** ***

           In this recently removed matter, the Court, on review of the docket, ordered

    clarification on issues related to subject-matter jurisdiction. DE 10. Specifically, the

    Court directed additional briefing concerning Defendants’ (Lowe’s Home Improvement,

    LLC, Lowe’s Home Centers, LLC, and James Little) removal-notice allegations of

    fraudulent joinder. Id. Plaintiff Lonnie Ratliff’s response claims “no need to perform an

    analysis as to whether or not” Ratliff fraudulently joined non-diverse Defendant Little.

    DE 11 at 2. Instead, Ratliff argues that because his first pleaded claim arises under the

    Kentucky workers’ compensation anti-retaliation statute, KRS 342.197, removal was

    improper under 28 U.S.C. § 1445(c). See id. at 2–3. On that basis, Ratliff asks the Court

    to remand this matter to Pike Circuit Court. The matter—now fully briefed, see DE 13

    (Defs.’ opposition)—stands ripe for review.

                                      The At-Issue Claim

           In his first claim, Plaintiff—a 10+-year Lowe’s employee—alleges he submitted

    workers’ compensation claims, and received benefits, following 2017 and 2018 on-the-



                                                  1
Case: 7:20-cv-00068-REW-CJS Doc #: 16 Filed: 06/26/20 Page: 2 of 11 - Page ID#: 110




    job injuries. DE 1-1 (Compl.) ¶¶ 7–9. Ratliff contends that Defendants (his employers)

    responded with discrimination, harassment, and eventually, in December 2019,

    termination. Id. Plaintiff calls Defendants’ explanation for the termination “pretextual”

    and specifically avers that if he had not filed for and received “workers compensation

    benefits the Defendants would not have harassed, coerced, discriminated against, and/or

    ultimately terminated” him. Id. Ratliff captions his first claim as “workers’ compensation

    retaliation” under “KRS 342.197[.]” Id. at 6 (emphasis omitted).

                             Applicable Law & Character of § 1445(c)

           “Except as otherwise expressly provided by Act of Congress, any civil action

    brought in a State court of which the district courts of the United States have original

    jurisdiction, may be removed by the defendant or the defendants[.]” 28 U.S.C. § 1441(a).

    For “[a] civil action in any State court arising under the workmen’s compensation laws of

    such State[,]” Congress has otherwise provided—such actions “may not be removed to

    any district court of the United States.” 28 U.S.C. § 1445(c). Per the Sixth Circuit, “[a]

    civil action arises under a state workmen’s compensation law when either (1) the

    workmen’s compensation law created the cause of action or (2) the plaintiff’s right to

    relief necessarily depends on resolution of a substantial question of workmen’s

    compensation law.” Harper v. AutoAlliance Int’l, Inc., 392 F.3d 195, 203 (6th Cir. 2004).

    Plaintiff does not contend that the latter applies. As to the former, Ratliff asserts that KRS

    342.197 created the pleaded workers’ comp retaliation claim. Defendants vigorously

    dispute this interpretation. See generally DE 13. Before attending to that issue, the Court

    addresses Plaintiff’s (unchallenged) characterization of § 1445(c) as “a jurisdictional

    limitation on the district courts[.]” DE 11 at 4.



                                                   2
Case: 7:20-cv-00068-REW-CJS Doc #: 16 Filed: 06/26/20 Page: 3 of 11 - Page ID#: 111




           Generally, “procedural defects, like a failure to remove a case to federal court

    within thirty days, are not jurisdictional and thus objections to removal based thereupon

    can be forfeited by parties.” Naji v. Lincoln, 665 F. App’x 397, 402 (6th Cir. 2016). By

    contrast, any party, including the Court, may raise a jurisdictional defect at any time. See

    Hertz Corp. v. Friend, 130 S. Ct. 1181, 1193 (2010) (“Courts have an independent

    obligation to determine whether subject-matter jurisdiction exists, even when no party

    challenges it.”). So, is § 1445(c) procedural or jurisdictional? The Sixth Circuit has not

    directly answered the question,1 and Kentucky district courts have reached disparate

    conclusions.2 The Court finds § 1445(c) procedural for the following reasons: First, the

    majority of Circuits that have squarely addressed the issue so concluded. See In re

    Norfolk S. Ry. Co., 756 F.3d 282, 292 (4th Cir. 2014) (collecting Ninth, Third, Fifth, and

    Second Circuit decisions); id. at n.8 (Eighth Circuit). Second, the Court concurs with

    Judge Thapar’s thoughtful analysis and interpretation of analogous Circuit precedent in

    Hackworth. See 613 F. Supp. 2d at 913–14 (discussing Carpenter, 109 F.2d at 379–80).

    Third, recent Supreme Court decisions have repeatedly highlighted that jurisdictional

    barriers are relatively uncommon and must be carefully distinguished from common, and




    1
      But see Carpenter v. Baltimore & Ohio R.R. Co., 109 F.2d 375 (6th Cir. 1940)
    (applying § 1445(a) predecessor as non-jurisdictional).
    2
      Compare McCormack v. RR Donnelley & Sons Co., 436 F. Supp. 2d 857, 860 (E.D. Ky.
    2006) (jurisdictional), and White v. Amedisys Home Health, LLC, No. CV 17-108-DLB,
    2017 WL 4159371, at *4 (E.D. Ky. Sept. 19, 2017) (same), with Hackworth v. Guyan
    Heavy Equip., Inc., 613 F. Supp. 2d 908, 913 (E.D. Ky. 2009) (procedural), and Russell
    v. Mckechnie Vehicle Components USA, Inc., No. 5:11-CV-219-JMH, 2011 WL
    3847501, at *1 n.1 (E.D. Ky. Aug. 26, 2011) (same); see also Buckman v. Ingersoll Rand
    Co., No. 16-5918, 2017 WL 3187693, at *2 (6th Cir. Apr. 14, 2017) (remanding workers’
    compensation retaliation claim for further proceedings).
                                                 3
Case: 7:20-cv-00068-REW-CJS Doc #: 16 Filed: 06/26/20 Page: 4 of 11 - Page ID#: 112




    oft conflated, procedural hurdles.3 Finally, the Court simply sees no reasoned basis for

    concluding that § 1445(c) would foreclose jurisdiction if a plaintiff originally filed a state

    workers’ compensation suit, assuming satisfaction of the § 1332 predicates, in federal

    court. Put differently, § 1445(c) erects no exception “to otherwise proper federal

    jurisdiction,” akin to “the domestic relations” or probate exceptions. Marshall v.

    Marshall, 126 S. Ct. 1735, 1746 (2006); cf. Fed. Reserve Bank of Atlanta v. Thomas, 220

    F.3d 1235, 1236 (11th Cir. 2000) (reversing jurisdictional dismissal of Federal Reserve

    Bank’s suit for “declaratory judgment determining its liability under Alabama’s worker’s

    compensation statute”).

           Because § 1445(c) presents a procedural, rather than jurisdictional, limitation it

    binds the Court “only when properly asserted and not forfeited.” Alam, 2020 WL

    2845694, at *2; Hamer v. Neighborhood Hous. Servs. of Chicago, 138 S. Ct. 13, 17 (2017)

    (“The terms waiver and forfeiture—though often used interchangeably by jurists and

    litigants—are not synonymous. Forfeiture is the failure to make the timely assertion of a

    right; waiver is the intentional relinquishment or abandonment of a known right.”

    (internal alterations and quotation marks omitted)). Ratliff presented the § 1445(c)

    argument within § 1447(c)’s 30-day, post-removal time limit. See DE 1 (Removal Notice

    filed 5/21/20); DE 11 (Pl.’s Resp. filed 6/3/20). Though Plaintiff did not tap the filing as a

    3
      “The Supreme Court has worked over the last decade or so to distinguish between
    jurisdictional rules (that bear on the competence of courts to hear a claim) and non-
    jurisdictional mandatory rules (that do not).” United States v. Alam, -- F.3d --, No. 20-
    1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020); see, e.g., Lexmark Int’l, Inc. v.
    Static Control Components, Inc., 134 S. Ct. 1377, 1388 n.4 (2014) (rejecting so-called
    “statutory standing” requirements as jurisdictional predicates); Arbaugh v. Y&H Corp.,
    126 S. Ct. 1235, 1245 (2006) (Title VII’s numerosity requirement “does not speak in
    jurisdictional terms or refer in any way to the jurisdiction of the district courts.”); id. at
    1242 (“[T]ime prescriptions, however emphatic, are not properly typed ‘jurisdictional.’”
    (quoting Scarborough v. Principi, 124 S. Ct. 1856, 1865 (2004)).
                                                  4
Case: 7:20-cv-00068-REW-CJS Doc #: 16 Filed: 06/26/20 Page: 5 of 11 - Page ID#: 113




    “motion to remand,” 28 U.S.C. § 1447(c), he clearly asserts “improvident[ ] remov[al,]”

    and explicitly requests remand. DE 11 at 5.4 [And, in any event, Ratliff has now timely

    moved to remand. See DE 15.]5 Because Ratliff neither waived nor forfeited the

    argument, nothing prevents the Court from proceeding to the merits of the § 1445(c)

    dispute.

           Kentucky Workers’ Compensation Retaliation: Statutory or Common Law?

           The dispositive issue here is whether under, Harper’s formulation of the §

    1445(c) limits, a Kentucky workers’ comp retaliation claim is a creature of state statute or

    common law. See Nixon v. Waste Mgmt., Inc., 156 F. App’x 784, 786 (6th Cir. 2005)

    (“[C]ommon law which recognizes a ‘cause of action for retaliatory discharge in

    violation of the public policy to protect workmen’s compensation claimants’ does not

    itself constitute a ‘workmen’s compensation law’ within the meaning of § 1445(c).”)

    (quoting Harper, 392 F.3d at 203)). Every federal court to consider the question has

    reached (essentially) the same conclusion: “Under Kentucky law, a claim of workers’

    compensation retaliation must necessarily be considered a civil action ‘arising under the

    workmens’ compensation laws’ of the state since the Kentucky workers’ compensation

    statute creates the cause of action for workers’ compensation retaliation claims.”

    Hackworth, 613 F. Supp. 2d at 912; see White, 2017 WL 4159371, at *3 (“Put simply,

    under Harper, Kentucky’s workers’ compensation retaliation statute, which provides a

    cause of action and a remedy, ‘arises under’ the state workmen’s compensation laws and


    4
      The defense, fully apprised of the argument and relief requested, raised no form-based
    objection.
    5
      Because Defendants already had and took a fully opportunity to brief the issue, the
    Court sees no need to await a response. The fraudulent joinder argument is not a ruling
    basis.
                                                 5
Case: 7:20-cv-00068-REW-CJS Doc #: 16 Filed: 06/26/20 Page: 6 of 11 - Page ID#: 114




    is not removable under 28 U.S.C. § 1445(c).”); Christie v. IMI S., LLC, No. 4:15-CV-23-

    JHM, 2015 WL 1916145, at *2 (W.D. Ky. Apr. 27, 2015); Sheckles v. Ralcorp Frozen

    Bakery Prod., Inc., No. CIV.A. 10-665-C, 2011 WL 873507, at *2 (W.D. Ky. Mar. 11,

    2011); McCormack, 436 F. Supp. 2d at 859–60; accord Sims v. Family Dollar, Inc., No.

    CV 16-91-HRW, 2016 WL 4771067, at *2 (E.D. Ky. Sept. 13, 2016). Defendants, urging

    this Court to take a different path, characterize these decisions as alternatively erroneous,

    unreasoned, and/or non-binding. The Court, however, finds the decisions accurate,

    thoughtful, and highly persuasive.

           Many of Defendants’ criticisms are inaccurate. For instance, Defendants claim

    that the “Christie Court did not conduct an analysis of the issue before this Court, rather,

    the Christie Court simply cites Sheckles[.]” DE 13 at 8. Wrong on both accounts. Judge

    McKinley cited numerous decisions and thoughtfully analyzed the issue:

           District Courts previously addressing this issue agree that under Kentucky
           law, “a claim of workers’ compensation retaliation must necessarily be
           considered a civil action ‘arising under the workmens’ compensation
           laws’ of the state since the Kentucky workers’ compensation statute
           creates the cause of action for workers’ compensation retaliation
           claims.” Hackworth, 613 F. Supp. 2d at 91l–912 (citing Harper, 392 F.3d
           at 203) (holding that a civil action arises under a state workmens’
           compensation law when the workmens’ compensation law created the
           cause of action)); see also KRS § 342.197(3) (providing a cause of action
           for workers’ compensation retaliation); McCormack v. RR Donnelley &
           Sons Co., 436 F.Supp.2d 857, 859 (E.D. Ky. 2006) (“[L]ater decisions of
           Kentucky courts have emphasized that the scope of the right is . . . strictly
           a matter of statutory construction, not suitable for judicial expansion or
           reinterpretation.”).

           Furthermore, KRS § 342.197 arises under Kentucky’s workers’
           compensation law because it creates a remedy. “KRS § 342.197(3)
           specifically creates a remedy for discharged employees seeking benefits....
           This limits the remedy to that specifically provided for under the
           statute.” Sheckles, 2011 WL 873507, *2 (citing Grzyb v. Evans, 700
           S.W.2d 399, 401 (Ky.1985) (“Where the statute both declares the unlawful
           act and specifies the civil remedy available to the aggrieved party, the

                                                 6
Case: 7:20-cv-00068-REW-CJS Doc #: 16 Filed: 06/26/20 Page: 7 of 11 - Page ID#: 115




           aggrieved party is limited to the remedy provided by the statute.”)).
           Accordingly, the Court finds that Plaintiff’s retaliation cause of action
           arises under the workers’ compensation laws of Kentucky, and the Court
           will grant the motion to remand.

    Christie, 2015 WL 1916145, at *2. Contrary to the defense’s take, a court may “conduct

    an analysis” without crafting original verbiage from whole cloth.6

           Lest this Court likewise be accused of not conducting an analysis of its own, the

    defense’s arguments are meritless. The Court would reject Defendants’ assertions even if

    prior rulings had not persuasively done so. Harper found that Michigan’s statutory

    retaliatory discharge statute—which “did not specify a remedy or means of

    enforcement”—“did not create, but merely codified, a cause of action for retaliatory

    discharge.” Nixon, 156 F. App’x at 786 (describing Harper). In Nixon, the Sixth Circuit

    found that Tennessee’s version of this cause of action was “implicit[,]” rather than

    explicit, in the state workers’ comp statute. Id. at 787. In both matters, the Circuit found

    that § 1445(c) did not preclude removal of the construed common law wrongful

    discharge claims.




    6
      Defendants also claim Judge Coffman’s findings in Whalen v. Lord & Moses, LLC, No.
    09-CV-192-JBC, 2009 WL 3766327 (E.D. Ky. Nov. 10, 2009) are inconsistent with
    Sheckles. The Court disagrees. In Whalen, Judge Coffman plumbed for “forceful
    evidence of a purpose to exclude” the Plaintiff’s retaliation theory from an arbitration
    agreement that excluded “workers’ compensation claims[.]” 2009 WL 3766327, at *3. In
    the context of federal and state “policy favoring arbitration,” she determined that a “claim
    for discharge in retaliation for seeking workers’ compensation claims” was “not one for
    workers’ compensation.” Id. Whalen is best read as exactly what it is, a contract
    interpretation case. Judge Coffman, seeking the parties’ intent, found no powerful proof
    of purpose to exclude the retaliation claim from “the broad arbitration clause[.]” Id.
    Whalen did not address whether KRS 342.197 created a retaliatory discharge cause of
    action or whether such a claim arises under Kentucky’s workers’ compensation law. This
    is hardly surprising; the record reveals no indication that the Whalen parties wished to
    define the subject arbitration exception by reference to § 1445(c) removability principles.
    In short, Whalen is (and was, for purposes of Judge Coffman’s Sheckles analysis) inapt.
                                                 7
Case: 7:20-cv-00068-REW-CJS Doc #: 16 Filed: 06/26/20 Page: 8 of 11 - Page ID#: 116




           In the Kentucky workers’ compensation scheme, the concept of retaliatory

    discharge began as a common-law claim. See Firestone Textile Co. Div., Firestone Tire

    & Rubber Co. v. Meadows, 666 S.W.2d 730, 732 (Ky. 1983) (“Implicit in” the workers’

    compensation provisions “is a public policy that an employee has a right to be free to

    assert a lawful claim for benefits without suffering retaliatory discharge.”). Soon after the

    Firestone ruling, the Commonwealth enacted a prohibition akin to current KRS

    342.197(1). See Pike v. Harold (Chubby) Baird Gate Co., 705 S.W.2d 947, 948 (Ky. Ct.

    App. 1986) (Then-existing version of KRS 342.197 provided that “[n]o employee shall

    be harassed, coerced, discharged, or discriminated against in any manner whatsoever for

    filing and pursuing a lawful claim under this chapter.”). Because the original retaliation

    statute provided no remedy of its own—and though characterizing the action as one for

    “liability created by statute”7—Kentucky courts continued to hold that Firestone

    provided the remedy for claims of interference with the “statutory right” to be free from

    retaliation for pursuit of workers’ comp benefits. Id. However, a subsequent amendment,

    morphing KRS 342.197 into its present form, added an explicit statutory remedy:

           Any individual injured by any act in violation of the provisions of
           subsection (1) or (2) of this section shall have a civil cause of action in
           Circuit Court to enjoin further violations, and to recover the actual
           damages sustained by him, together with the costs of the law suit,
           including a reasonable fee for his attorney of record.



    7
      Firestone also had statutory underpinnings. See 666 S.W.2d at 732. The Firestone Court
    referenced KRS 446.070 as enabling: “A person injured by the violation of any statute
    may recover from the offender such damages as he sustained by reason of the violation,
    although a penalty or forfeiture is imposed for such violation.” See also Firestone, 666
    S.W.2d at 731 (describing one question presented, ultimately answered affirmatively, as
    whether “the Workers’ Compensation Act” provided grounds for recognizing an
    exception to the “terminable at-will” doctrine); cf. Clanton v. Cain-Sloan Co., 677
    S.W.2d 441, 445 (Tenn. 1984) (citing Firestone for the idea that “[a] statute need not
    expressly state what is necessarily implied in order to render it effectual”).
                                                 8
Case: 7:20-cv-00068-REW-CJS Doc #: 16 Filed: 06/26/20 Page: 9 of 11 - Page ID#: 117




    KRS 342.197(3). Under Kentucky law, this explicit positive law modification foreclosed

    future reliance on the Firestone remedy. See Grzyb v. Evans, 700 S.W.2d 399, 401 (Ky.

    1985) (“Where the statute both declares the unlawful act and specifies the civil remedy

    available to the aggrieved party, the aggrieved party is limited to the remedy provided

    by the statute.” (emphasis added)); see also KRS 446.070.

           Unlike the Tennessee law at-issue in Nixon, Kentucky’s anti-retaliation right is

    expressly codified. Unlike the Michigan law at-issue in Harper, amended KRS 342.197’s

    textual provision of a “judicial remedy for retaliation” emphatically rejects any

    “implication . . . that the legislature intended to express its approval of using the

    judicially-crafted wrongful discharge cause of action[.]” 392 F.3d at 207. The Kentucky

    legislature—presumably aware of the 1985 Grzyb ruling—added the statutory remedy in

    1987 and preempted the Firestone cause of action. Thus, the only workmens’ comp

    retaliatory discharge claim now available to Ratliff under Kentucky law is the action

    KRS 342.197 provides. Clearly, “workmen’s compensation law created the [retaliation]

    cause of action” Plaintiff presses here. Again, every other district court to consider the

    issue has so found. The Court joins the chorus.8

           The Court notes, by way of example, that the statute authorizes pursuit of

    injunctive relief and, importantly, recovery of “a reasonable fee” for the complaining

    individual’s attorney. Perhaps the former, and certainly the latter, would not have been

    remedies available under the Firestone cause of action. See 666 S.W.2d. at 732

    (describing permissible recovery as “damages . . . sustained by reason” of the wrongful



    8
      Because the Court finds that Ratliff’s claim “arises under” KRS 342.197—again, the
    only § 1445(c) argument Plaintiff asserted—the Court declines substantive analysis of the
    second “necessarily depends” Harper route.
                                                9
Case: 7:20-cv-00068-REW-CJS Doc #: 16 Filed: 06/26/20 Page: 10 of 11 - Page ID#: 118




     termination); cf. id. at 733 (discussing employer’s interest in a claim “clearly defined and

     suitably controlled”). That claim hinged on KRS 446.070, which allowed a person to

     pursue a claim, for a “violation of any statute” for “such damages as he sustained[.]”

     Kentucky did not award attorney fees under this model.9 With the statutory remedy in

     place under KRS 342.197(3), the Firestone claim under 446.070 terminates.10 Any

     workers’ compensation retaliation claim thus arises under the workers’ compensation

     laws of Kentucky, of which KRS 342.197 is a component piece. Zurich Ins. Co. v.

     Mitchell, 712 S.W.2d 340, 341 (Ky. 1986) (“The exclusivity of the remedies created by

     the Workers’ Compensation Act has been and remains a fundamental legislative

     objective.”). Firestone contributed far upstream, but the extant claim arises only under

     the workers’ comp statute.

            One final note, the defense contends that § 1445(c) is irrelevant to the balance of

     Ratliff’s claims—defamation and intentional infliction of emotional distress, see DE 1-1



     9
       Firestone described wrongful discharge as “perfectly consistent with the law of torts.”
     666 S.W.2d at 733. Kentucky courts thus deemed “traditional tort damages” recoverable
     under the Firestone cause of action. Kentucky Farmers Bank v. Nutter, No. 85-CA-2279-
     MR, 1987 WL 194726, at *3 (Ky. Ct. App. May 15, 1987). And, “[t]he damages in a tort
     action do not ordinarily include compensation for attorney fees or other expenses of the
     litigation.” Restatement (Second) of Torts § 914(1); see also Com., Dep’t of Transp.,
     Bureau of Highways v. Knieriem, 707 S.W.2d 340, 341 (Ky. 1986) (“As a general rule,
     attorney’s fees are not allowed in the absence of a statute or contract expressly providing
     therefor.”); Thomas v. Grange Mut. Cas. Co., No. 2005-CA-002352-MR, 2006 WL
     3457841, at *4 (Ky. Ct. App. Dec. 1, 2006) (affirming attorney fee denial because “KRS
     446.070 does not contain . . . language” “expressly authorizing them”).
     10
         See Grzyb, 700 S.W.2d at 401 (Where “the same statute which would provide the
     necessary underpinning for a wrongful discharge suit . . . also structures the remedy[,]”
     the “statute not only creates the public policy but preempts the field of its application.”);
     Hackney v. Fordson Coal Co., 19 S.W.2d 989, 990 (Ky. 1929) (KRS 446.070 “was
     passed to remove any doubt that might arise as to the right of a person for whose
     protection a statute was passed to recover for a violation of that statute . . . where by its
     terms the statute did not prescribe the remedy for its enforcement or violation.”
     (emphasis added)).
                                                  10
Case: 7:20-cv-00068-REW-CJS Doc #: 16 Filed: 06/26/20 Page: 11 of 11 - Page ID#: 119




     at ¶¶ 12–15—and thus argues there is no reason to remand those counts. DE 13 at 12 n.7.

     Defendants cite no authority that would permit this Court to break up Plaintiff’s claims in

     the way they seek. Section 1445(c) applies to a “civil action” entire. And, there is “one

     form of action”—the “civil action.” Ky. R. Civ. P. 2. Unlike removal premised on federal

     question jurisdiction, § 1441(c)(2) “does not provide an exception because it is

     inapplicable to diversity cases.” Snuggs v. Excel Mfg. of Kentucky, Inc., 187 F.3d 638

     (table), 1999 WL 623747, at *1 (6th Cir. 1999).

                                            Conclusion

            For all these reasons, the Court ORDERS as follows:

            1. The Court GRANTS DE 15;

            2. The Court DENIES DE 9;

            3. The Court DENIES DE 8 WITHOUT PREJUDICE; and

            4. The Court REMANDS this matter to Pike Circuit Court.

            This the 26th day of June, 2020.




                                                 11
